Citation Nr: 1507162	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder (PTSD) with mild depressive features in excess of 10 percent for the period prior to November 17, 2010, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from November 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which assigned a 10 percent disability rating for PTSD.  A January 2011 supplemental statement of the case later assigned a 50 percent rating, effective November 17, 2010.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board finds that further development is required.  At his December 2014 hearing before the Board, the Veteran testified that his PTSD has gotten worse, stating that it forced him to retire earlier than he had planned.  Accordingly, a VA examination is warranted to determine the current level of severity.  

At the Veteran's Board hearing, he also testified that he receives monthly VA mental health treatment.  However, the most recent records contained in the Veteran's claims file are from May 2012.  Therefore, a remand for outstanding mental records is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, request any outstanding mental health records of the Veteran, to specifically include VA mental health records dated from May 29, 2012, to the present.  Any such records obtained should be associated with the record.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2. After the above has been completed, schedule a VA mental health examination to evaluate the current severity of the Veteran's PTSD.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

